Appeal from an amended order of the Supreme Court, Monroe County (Evelyn Frazee, J.), entered September 9, 2003. The amended order, insofar as appealed from, granted in part plaintiffs motion for partial summary judgment, dismissed the first, second and fourth affirmative defenses and denied defendant’s cross motion *895for summary judgment dismissing the complaint in a personal injury action.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Matter of Kolasz v Levitt, 63 AD2d 777, 779 [1978]). Present—Pigott, Jr., P.J., Pine, Scudder, Gorski and Lawton, JJ.